SO ORDERED.

SIGNED this 7th day of March, 2019.




__________________________________________________________________________


                    DESIGNATED FOR ONLINE PUBLICATION

               IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF KANSAS


    IN RE:

    JERRY CLAUDE SCHEPMANN,                      Case No. 18-11877
                                                 Chapter 7
                          Debtor.



     ORDER (1) DENYING MOTION TO EXTEND DEADLINE FOR FILING
     DISCHARGEABILITY COMPLAINT OR OBJECTION TO DISCHARGE;
             and (2) QUASHING “SUBPOENA DUCES TECUM”

        Deadlines in the bankruptcy rules mean what they say. 1 The deadline to file

complaints to except debts from discharge or to object to a debtor’s discharge

(generally, “discharge objections”) is 60 days after the first scheduled § 341 meeting




1Taylor v. Freeland & Kronz, 503 U.S. 638, 644 (1992) (“Deadlines may lead to
unwelcome results, but they prompt parties to act and they produce finality.”).
                                                                                     1

               Case 18-11877    Doc# 73    Filed 03/07/19   Page 1 of 12
of creditors. 2 That deadline may only be extended for cause and the party seeking

the extension has the burden to show it. Courts consider whether the debtor has

failed to cooperate and whether the creditor has been duly diligent, among other

factors.

       The last day to file discharge objections in this case was December 31, 2018.

Creditor’s counsel attended the debtor’s October 30 § 341 meeting and the

November 28 trustee’s Rule 2004 examination of the debtor but did not participate.

On November 29, the creditor scheduled a Rule 2004 examination of the debtor’s

mother. It didn’t file this motion to extend the discharge objections deadline until

December 19 and it set the motion for hearing on February 14, 2019. It appears that

the debtor has been cooperative and that the creditor didn’t pursue two

opportunities to examine the debtor. No cause being shown, the debtor’s objection to

the creditor’s extension motion should be sustained and the motion is denied. 3

       The Court also reviews the document subpoena the creditor attached to its

Rule 2004 examination order directing the debtor to appear and produce documents

and quashes it for failure to comply with Rule 45’s and D. Kan. LBR 2004.1’s

requirements.




2 See Fed. R. Bankr. P. 4004(a) (objecting to discharge); Fed. R. Bankr. P. 4007(c)
(determining the dischargeability of a debt).
3 A hearing was held on this matter on February 14, 2019 at a regularly scheduled

motion docket. W. Thomas Gilman appeared on behalf of the debtor. Eric D. Bruce
appeared on behalf of creditor Bank of Holyrood. J. Michael Morris, the Chapter 7
trustee also appeared.
                                                                                       2

                Case 18-11877   Doc# 73    Filed 03/07/19   Page 2 of 12
      Facts

      Jerry Schepmann filed his Chapter 7 case on September 25, 2018. In the

Court’s notice of Schepmann’s bankruptcy filing, the meeting of creditors was

scheduled for October 30, 2018, and the deadline for filing a general objection to the

debtor’s discharge or a proceeding to except a particular debt from it was set as

December 31, 2018. 4 Schepmann is a farmer who lives and farms on his mother’s

land. He runs her farming operation. Schepmann’s long time lender, the Bank of

Holyrood (Bank), believes Schepmann cannot account for some of its collateral.

Schepmann and related entities owe the Bank more than $600,000. 5

      Bank counsel appeared in this case on October 3.6 On October 12, he filed a

proof of claim on the Bank’s behalf and a motion for relief from stay.7 Counsel

attended the debtor’s § 341 meeting of creditors on October 30 but did not question

the debtor. The chapter 7 trustee conducted a Rule 2004 examination of the debtor

on November 28, noticing it as D. Kan. LBR 2004.1 requires. 8 Again, Bank counsel

appeared but did not examine the debtor because the trustee did not arrange for a

transcript of the examination. 9 On November 29, the Bank noticed a Rule 2004

examination of the debtor’s mother, setting it for January 7, after the discharge



4 Doc. 6.
5 See Claim No. 1-1. The Bank represents that its claim is fully secured by a vehicle,
tractors, equipment, crops, livestock, and inventory.
6 Doc. 9.
7 Doc. 10.
8 Doc. 21. See Fed. R. Bankr. P. 2004.
9 This is a customary practice in this Division, likely done to minimize administrative

expense. I note that the Trustee’s notice stated that the examination would be
“recorded.” Doc. 21.
                                                                                      3

              Case 18-11877     Doc# 73    Filed 03/07/19   Page 3 of 12
objection deadline. 10 At the hearing on the extension motion, Bank counsel said he

needed to examine the mother before examining Schepmann. The Bank wanted

information about mother’s and son’s farm business relationship.

      During the 60-day period, the Bank was active in other facets of this case.

When, on December 5, the trustee moved to sell some of the debtor’s unencumbered

non-exempt farm equipment to the debtor for cash, 11 the Bank objected to the sale

and overbid the debtor, ultimately purchasing the equipment for itself. 12 It also

pursued its stay relief motion, achieving a partial resolution. 13

      The Bank did not get around to filing the extension motion until December

19, 12 days before the deadline, setting it for hearing on February 14, 44 days after

the deadline. 14 It sought a 60-day extension or until March 1, 2019 “to assist in the

preparation of his objection to discharge . . . and to file a complaint to determine the

dischargeability of its debt” 15 The motion further states that the “bank has

information that there may be specific facts supporting a dischargeability and/or

discharge complaint.” 16 It does not identify a reason why the Bank could not file a




10 Doc. 28. This notice references an “attached list” of documents for the witness to
bring to the examination, but no list is attached. The list of documents is attached to
the Order for Rule 2004 examination as a “subpoena duces tecum.” Doc. 30.
11 Doc. 32.
12 Doc. 41.
13 Doc. 20.
14 Doc. 44, 45.
15 Doc. 44 at ¶ 2.
16 Id. at ¶ 3.


                                                                                         4

               Case 18-11877     Doc# 73    Filed 03/07/19   Page 4 of 12
complaint by the December 31 deadline. Schepmann objected to the extension

motion on January 2, 2019 and the Bank filed a reply on January 7.17

      Not until January 22, 2019 did the Bank move for its own Rule 2004

examination of the debtor. 18 The Bank submitted an order directing the debtor to

appear on January 25, an agreed-to date. 19 Attached to the order, but not to the

application, was a one page “subpoena duces tecum.” The subpoena directed the

debtor to produce twelve categories of documents at the examination, including

documents already produced to the Trustee in November.20 The Court entered that

order on January 23, two days before the scheduled examination. The subpoena was

not presented on, nor does it substantially include the elements of a typical

subpoena form. 21 The debtor objected to the subpoena based on the very short notice

he received to comply with the document requests, the burdensome scope of the

document requests, and the Bank’s failure to comply with Fed. R. Civ. P. 45. 22

      The Court heard argument on the debtor’s objections to the extension motion

and the subpoena on February 14, 2019.

      Conclusions of Law

      A. The Extension Motion




17 Doc. 48, 50.
18 Doc. 56.
19 Doc. 58.
20 Doc. 58, p. 3.
21 Fed. R. Bankr. P. 9016 makes Fed. R. Civ. P. 45 applicable in bankruptcy cases.

See Director’s Bankruptcy Forms 2540, 2550, 2560, and 2570.
22 Doc. 59.


                                                                                    5

              Case 18-11877     Doc# 73   Filed 03/07/19   Page 5 of 12
      Fed. R. Bankr. P. 4004(a) and 4007(c) establish the deadlines for filing

adversary proceedings to object to a debtor’s discharge under 11 U.S.C. § 727(a) and

to except a particular debt from that discharge under 11 U.S.C. § 523(a)(2), (4), or

(6). The deadline is 60 days after the first date set for the § 341 creditors’ meeting.

The rules provide a means of seeking an extension. 23 The 60-day deadline is not

“jurisdictional” and can be waived. 24 A creditor seeking an extension must file a

motion within the initial 60-day period, 25 as the Bank did here. There is no

requirement that the extension be granted within the 60 days, though setting the

hearing after the initial deadline exposes the movant to the risk that the extension

might be denied. Both Rules permit the Court to extend the deadline “for cause.” 26

      Determining what is sufficient cause to extend the deadline is a factually

driven analysis, but bankruptcy courts have developed a set of factors to consider. 27

These include—

      (1) whether the Debtor refused in bad faith to cooperate with the creditor
      (citation omitted); (2) whether the creditor had sufficient notice of the
      deadline and the information to file an objection (citation omitted); (3)
      the possibility that the proceedings pending in another forum will result
      in collateral estoppel on the relevant issues (citation omitted); (4)



23 Rule 4004(b) and Rule 4007(c).
24 Kontrick v. Ryan, 540 U.S. 443, 447 (2004) (holding that Rule 4004, a claim-
processing rule, is not jurisdictional, but a debtor forfeits the right to object to
timeliness if not raised prior to the bankruptcy court reaching the merits of the
discharge objection).
25 Rule 4004(b)(1) (noting a limited exception in (b)(2) for filing an extension motion

after the objection deadline has expired due to discovery of facts after the deadline);
Rule 4007(c).
26 Rule 4004(b)(1) and Rule 4007(c).
27 In re Stonham, 317 B.R. 544, 547-48 (Bankr. D. Colo. 2004) (addressing cause for

extension of Rule 4007 deadline).
                                                                                          6

               Case 18-11877     Doc# 73    Filed 03/07/19   Page 6 of 12
      whether the creditor exercised diligence (citation omitted); and (5) the
      complexity of the case (citation omitted). 28

Collier’s treatise suggests that the need to extend must be “compelling.” 29 Courts in

the Tenth Circuit must strictly enforce the discharge objections deadline.30 Courts

have denied extensions for lack of diligence when the creditor waited until 10 days

before the deadline to conduct a Rule 2004 examination, 31 or when a creditor failed

to seek an examination within the period and moved for an extension on the final

day of it.32 The burden to show cause is on the movant and requires a showing that

the movant has engaged in a “reasonable degree of due diligence” before resorting to

an extension request.33



28 Id. at 547 n. 1.
29 9 COLLIER ON BANKRUPTCY ¶ 4007.04[3][b] (Richard Levin & Henry J. Sommer eds.-
in-chief, 16th ed. 2018) (discussing grounds for extension of Rule 4007 deadline). See
also In re Garner, 339 B.R. 610, 611 (Bankr. W.D. Tex. 2006); In re Grillo, 212 B.R.
744, 746 (Bankr. E.D. N.Y. 1997) (explaining “strict interpretation” of cause
requirement for extending Rule 4004 deadline); Kansas Dept. of Labor v. Hunter (In
re Hunter), 552 B.R. 864, 869, 870 (Bankr. D. Kan. 2016) (stating Rule 4007(c)
deadline is “strictly enforced” and § 105(a) equitable powers cannot be used to extend
the deadline).
30 Themy v. Yu (In re Themy), 6 F.3d 688, 689 (10th Cir. 1993); In re Dickinson, 242

F.3d 388 (Table), 2000 WL 1761065 at *2 (10th Cir. 2000). See also H.T. Paul Co. v.
Atteberry (In re Atteberry), 194 B.R. 521, 523 (D. Kan. 1996) (time limits of Rules 4004
and 4007 must be strictly enforced, citing Themy).
31 See e.g. In re Leary, 185 B.R. 405, 406 (Bankr. D. Mass. 1995); In re Dekelata, 149

B.R. 115, 117 (Bankr. E.D. Mich. 1993) (lacking cause where Rule 2004 exam sought
11 days prior to deadline expiring).
32 See e.g. In re Mendelsohn, 202 B.R. 831, 832 (Bankr. S.D.N.Y. 1996); In re Woods,

260 B.R. 41,45 (Bankr. N.D. Fla. 2001) (cause for extension lacking where creditor
didn’t attend § 341 meeting or seek discovery).
33 In re Stonham, 317 B.R. at 547 (“excusable neglect” standard improper for

enlargement of deadline). See also In re Hunter, 552 B.R. at 869 (Rule 9006(b)(1)’s
excusable neglect standard is inapplicable to deadline for filing nondischargeability
complaints); In re Nowinski, 291 B.R. 302, 306 (Bankr. S.D.N.Y. 2003); In re
Desiderio, 209 B.R. 342, 346 (Bankr. E.D. Pa. 1997).
                                                                                       7

              Case 18-11877     Doc# 73    Filed 03/07/19   Page 7 of 12
      Traditionally in this division, debtors’ and creditors’ counsel agree to one or a

series of extensions of the Rules 4004 and 4007 deadlines when they can. Such

agreements arise out of a shared understanding that the creditor needs more

information to decide whether to mount a discharge objection while the debtor seeks

to persuade the creditor that such a challenge would be groundless or unprofitable

(or both). But when a debtor objects to an extension request, I must follow the rules

as written and interpreted by developed case law.

      The Bank’s motion represents that it has “information that there may be

specific facts supporting a dischargeability and/or discharge complaint.” 34 It knew if

it could file a complaint the day it filed the motion, December 19. The motion

doesn’t say why the Bank couldn’t have filed the complaint in time. The debtor

complied with the Trustee’s document and examination requests. There have been

informal discovery problems between the Bank and the debtor, but none were

brought before the Court until the hearing on the extension motion.35 The Bank

didn’t formally pursue any discovery from the debtor prior to filing its motion. 36

When Schepmann was examined by the Chapter 7 trustee one month before the

Rule 4004 and 4007 deadline expired, the Bank’s counsel attended, but didn’t

participate. He “watched” (his words) because no court reporter was present.



34 Doc. 44, ¶ 3.
35 In the Bank’s response to debtor’s objection, it contends that debtor has refused to
provide copies of his 2017 tax returns. See Doc. 50.
36 The Court’s review of the docket report doesn’t show that the Bank has served any

formal discovery requests on the debtor. See D. Kan. LBR 7026.1(j)(2) (requiring the
party serving discovery requests to file a certificate of service identifying the party
served, the type of discovery served, and the date and manner of service).
                                                                                      8

              Case 18-11877     Doc# 73    Filed 03/07/19   Page 8 of 12
Schepmann provided documents in response to the trustee’s letter request,

including his 2017 tax returns.

         The Bank has been active in other aspects of this case—seeking stay relief,

opposing the debtor’s lien avoidance motion, and outbidding the debtor at a

trustee’s sale of his unencumbered, non-exempt farm equipment, an act that seems

more motivated by spite than sense. Did the Bank consider bringing a court

reporter to the trustee’s examination? Even though there was no reporter, why

didn’t the Bank take that opportunity to question the debtor under oath? Why did

the Bank notice the mother’s examination after the deadline? Why did it wait until

after the deadline to notice a second Rule 2004 examination of the debtor? And if

the Bank had “specific facts supporting … a complaint” on December 19, why didn’t

it file one? These questions weren’t answered. The Bank failed to show a

“compelling” need for an extension of the deadlines under Rules 4004(b) and

4007(c).

         B. The 2004 Examination Order and Subpoena Duces Tecum

         As for the debtor’s objection to the document subpoena attached to the

January 23, 2019 order for examination, 37 note that the judges of this District have

attempted to streamline the Rule 2004 examination process by adopting D. Kan.

LBR 2004.1. That rule provides a “one-step” noticing solution for Rule 2004

examinations that dispenses with a separate order for an examination or document




37   Docs. 58, 59.
                                                                                       9

                 Case 18-11877    Doc# 73   Filed 03/07/19   Page 9 of 12
production from the debtor. 38 If the party seeking the examination requests that

the debtor produce documents at the examination, the notice must contain a

description of the documents requested. 39 It should also indicate whether the

examination will be videotaped and recorded stenographically.40 Any party may

schedule a Rule 2004 examination of a debtor by notice alone but must give the

other side 14 days’ notice and certify that requesting counsel has attempted to

coordinate scheduling with the other side.41 Attendance at the examination and

production of any requested documents “may not be required less than 14 days after

the actual delivery of the notice.” 42 The 14 days’ notice can only be shortened by

agreement or a court order.

      The Bank didn’t follow this simple procedure. Instead, the Bank filed an

“application” on January 22 for a Rule 2004 examination of debtor on January 25—

apparently an agreed-to date—and submitted a proposed order to the Court,




38 D. Kan. LBR 2004.1(a). A “sample notice” follows the text of the local rule.
39 See sample notice following Local Rule 2004.1 If the 2004 examination is of a
witness that is not the debtor, a subpoena is required to compel the attendance and
production of documents at the examination. D. Kan. LBR 2004.1(d). The form of a
subpoena for a Rule 2004 examination with production of documents is provided by
Director’s Bankruptcy Form 2540 and can be found at
https://www.uscourts.gov/forms/bankruptcy-forms. That subpoena form includes
required language by attachment of specified provisions of Fed. R. Civ. P. 45 – the
subpoena rule. Director’s Bankruptcy Forms are issued under the authority of Fed.
R. Bankr. P. 9009(b). Their use is not required, unless a local rule requires their
use, but such forms generally meet the requirements of the Bankruptcy Code and
Rules.
40 D. Kan. LBR 2004.1(e).
41 D. Kan. LBR 2004.1(b).
42 Id.


                                                                                      10

              Case 18-11877     Doc# 73   Filed 03/07/19   Page 10 of 12
something that is unnecessary under the local rule.43 The Bank’s application did not

seek any documents, but the January 23 order did. The Bank attached another page

to the order titled “subpoena duces tecum” that doesn’t resemble a form subpoena

nor comply with Rule 45. 44 For that reason alone, the subpoena should be quashed.

In addition, the order didn’t allow 14 days to respond to the document request nor a

minimum of 14 days from actual delivery of the “application” (i.e. notice) to produce

the documents. Debtor’s counsel had no advance notice of the document request.

Nor had Debtor’s counsel agreed in advance to produce documents at the 2004

examination. Allowing less than 48 hours for the debtor to gather, organize, and

produce 12 separate categories of business documents at his scheduled examination

is unreasonable. I should not have entered the order as presented, but since the

Bank examined the debtor on January 25 without the documents, only the

“subpoena duces tecum” attached to it should be quashed as violating not only Rule

45, but also Local Rule 2004.1(a) and (b). Future document requests should comply

with the appropriate rules.

      All counsel appearing in the Bankruptcy Court should review and use the

LBR 2004.1 process for scheduling Rule 2004 examinations and requesting

documents to be produced at them. After all, review of D. Kan. LBR 2004.1 and use




43Doc. 56, 58.
44 Doc. 58, p. 3. The “subpoena” omitted the content required by Fed. R. Civ. P.
45(a)(1)(A)(iii) (time and place) and (iv) (set out text of Rule 45(d) and (e)). It also
failed to comply with Rule 45(d)(2)(B) (14-day response period) and (d)(3)(i)
(reasonable time to comply) and (iv) (undue burden). See also Director’s Bankruptcy
Form 2540—Subpoena for Rule 2004 Examination.
                                                                                     11

              Case 18-11877     Doc# 73   Filed 03/07/19   Page 11 of 12
of the suggested sample form “Notice of Rule 2004 Examination” or a Director’s

Form 2540 “Subpoena for Rule 2004 Examination” might have averted some of the

procedural problems. As always, parties having a dispute about either scheduling or

document production are required to meaningfully meet and confer and, if they are

unable to resolve their differences, bring those issues to the Court’s attention for a

prompt resolution.

       Orders

       The Bank’s motion for an extension [Doc. 44] of the 60-day deadline for

objecting to discharge or filing a complaint to except a debt from discharge is

DENIED for lack of cause.

       The debtor’s objection [Doc. 59] to the Rule 2004 examination order is

SUSTAINED. The “subpoena duces tecum” [Doc. 58, p. 3] attached to the Court’s

order directing the January 25, 2019 examination of the debtor is QUASHED for

noncompliance with D. Kan. LBR 2004.1 and Fed. R. Civ. P. 45(a)(1), (d)(2)(B), and

(d)(3)(i) and (iv).

                                            ###




                                                                                     12

                Case 18-11877   Doc# 73    Filed 03/07/19   Page 12 of 12
